Citation Nr: 1339068	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-26 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the reduction of the disability rating for asthma from 60 percent to 30 percent was proper.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which reduced the assigned disability rating for the Veteran's asthma from 60 percent to 30 percent, effective June 1, 2007.  A September 2007 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) because new and material evidence had not been submitted.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In an July 2006 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected asthma from 60 percent to 30 percent; in correspondence dated in August 2006, the Veteran was informed of the proposed reduction, his option for a personal hearing, and that he would be afforded 60 days in which to submit additional evidence.

2.  A rating decision in February 2007 reduced the 60 percent evaluation for service-connected asthma to a 30 percent evaluation, effective June 1, 2007.

3.  The RO's decision to reduce the disability rating for asthma from 60 percent to 30 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.

4.  The Veteran's service-connected asthma is not manifest by forced expiratory volume in 1 second (FEV-1) of 55 percent predicted or less; FEV-1/forced vital capacity (FVC) of 55 percent or less; at least monthly visits to a physician for required care of exacerbations; the need for courses of systemic, oral or parenteral, corticosteroids or immuno-suppressive medications; or attacks of respiratory failure.  

5.  The claim of entitlement to service connection for PTSD was last denied by an unappealed RO rating decision in September 2005.

6.  Evidence submitted since the September 2005 rating decision is neither cumulative or duplicative, bears directly and substantially upon the matter at hand, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for asthma from 60 percent to 30 percent effective June 1, 2007 was proper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.87, Diagnostic Code 6602 (2013).

2.  The September 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the September 2005 rating decision that denied service connection for PTSD is new and material, and the claim for service connection for is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction for Asthma

In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) .

Service connection for asthma was in granted at a 30 percent disability rating, effective from July 1992.  A June 2004 rating decision granted an increased rating to 60 percent, effective May 5, 2004.  In July 2006, the RO prepared a rating decision which proposed to reduce the disability rating of the service-connected asthma from a 60 percent disability rating to a 30 percent disability rating.  In August 2006, the Veteran was provided a copy of the notice letter and a copy of the rating decision proposing reduction.  In the notice letter, he were informed of the right to a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  A hearing was not requested prior to the reduction and additional evidence was not submitted.  

In February 2007, the RO issued a rating decision which reduced the disability rating for the Veteran's service-connected asthma from a 60 percent disability rating to a 30 percent disability rating, effective June 1, 2007.  The rating decision was issued under a cover letter dated March 2007.  The notice requirements of 38 C.F.R. § 3.105(e) have been complied with; there is no deficiency with respect to the notice provided to the Veteran, the period of time allotted to him to reply to the proposed reduction, or the period of time between the decision effecting the reduction and the effective date of the reduction.

The provisions of 38 C.F.R. § 3.344(c) specify that consideration under the requirements of 38 C.F.R. § 3.344(a) is required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.  The disability rating was reduced from 60 percent to 30 percent, effective June 1, 2007, a period of less than 5 years.  Accordingly, the additional protection provisions of 38 C.F.R. § 3.344(a) are not applicable.  

Bronchial asthma is rated under Diagnostic Code 6602.  38 C.F.R. § 4.97.  A 30 percent disability rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent rating contemplates FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  Finally, a 100 percent disability rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  

The June 2004 rating decision granted an increased disability rating of 60 percent for the Veteran's service-connected asthma based upon statements in recent VA treatment records which indicated reports of dyspnea at rest, along with equivocal evidence that the Veteran's asthma required treatment with corticosteroids.  

In May 2006, a VA examiner noted the Veteran's history of treatment for asthma.  Physical examination revealed occasional expiratory wheezing and a prolonged expiratory phase.  Pulmonary function test (PFT) results revealed FEV-1 of 111 percent predicted, and FEV-1/FVC of 76 percent.  VA treatment records revealed continued need for inhaler medication, but no use of steroids.  An August 2006 primary care treatment note reveals that the Veteran "does not use asthma meds on a regular basis and as a result he relies on albuterol nebulizer to bail him out."  

In October 2012, a VA examiner confirmed the diagnosis of asthma and that the Veteran did not require the use of oral or parenteral corticosteroid medications.  It was noted that inhalation bronchodilator and anti-inflammatory medication had been prescribed.  There was no evidence of respiratory failure in the past year ,or of  the need for monthly visits to a physician.  PFTs results revealed FEV-1 of 79 percent predicted.  

At the October 2013 hearing before the Board, the Veteran testified that he did not use steroid medication to treat his service-connected asthma.  

At the time that the 60 percent rating was awarded, the evidence used as the basis for the award was equivocal evidence that treatment of the Veteran's asthma required the used of corticosteroids.  Subsequently, such treatment is not show to be necessary.  Beginning with the May 2006 VA examination, the medical evidence of record shows that manifestations of the Veteran's service-connected asthma does not meet the criteria for the assignment of a disability rating in excess of 30 percent.  The medical evidence of record does not show the need for treatment with corticosteroids, nor does it reveal PFT results warranting assignment of a disability rating in excess of the 30 percent assigned.  Accordingly, a 60 percent evaluation is not warranted under Diagnostic Code 6602.  Accordingly, the evidence shows that reduction to 30 percent was proper based on VA examinations.  The Veteran's PFT results and prescribed medication used to treat his asthma did not meet the criteria for a disability rating in excess of 30 percent.  Accordingly, the reduction in disability rating from 60 percent to 30 percent was proper and a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

II.  New and Material Evidence

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by finding that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In this case, the RO denied service connection for PTSD in a September 2005 rating decision and notified the Veteran of the decision in that same month.  The Veteran did not appeal the RO decision and is final.  38 U.S.C.A. § 7105(c).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).
The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

At the time of the September 2005 rating decision there was no diagnosis of PTSD of record.  The evidence submitted since the September 2005 rating decision includes a September 2007 VA medical record, which indicates a diagnosis of PTSD.  

The Board concludes that the evidence received since the September 2005 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


ORDER

The rating reduction from 60 percent to 30 percent, effective June 1, 2007, for asthma was proper, and the appeal for restoration is denied.

New and material evidence having been submitted the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for PTSD.  However, the vast amount of evidence of record reveals treatment for psychiatric disorders other than PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The October 2012 VA psychiatric examination specifically refers to inpatient psychiatric treatment at VA medical facilities in April 2012.  Review of the record reveals that there no VA treatment records subsequent to 2008.  The Veteran's recent VA treatment records must be obtained and placed in the record.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additional development needs to be conducted with respect to the Veteran's claimed in-service stressors.  In medical treatment records, the Veteran has asserted that he served in combat.  The Veteran's DD 214 shows that he served in the Navy from August 1989 to July 1992.  This document does not indicate that he was awarded a Combat Action Ribbon, but it does confirm the award of the Southwest Asia Service Medal.  It also confirms that he served aboard the USS FIFE (DD 991).  Other service personnel records confirm that he served aboard the USS FIFE from December 1988 to October 1991.  The USS FIFE engaged in cruise missile strike operations against Iraq in January and February 1991, and that the unit as a whole may have been awarded the Combat Action Ribbon.  Accordingly additional development with respect to the Veteran's alleged stressors is necessary.  

A VA examination is necessary with respect to the Veteran's claim in light of any additional evidence developed above.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must request from the Veteran another comprehensive statement containing as much detail as possible regarding his claimed stressors: (1) the incident where the USS OLDENDORF (DD 972) was hit by friendly fire during a training exercise with aircraft; and (2) his exact responsibilities aboard the USS FIFE during cruise missile strike operations against Iraq.  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred. The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action. 

3.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file.  The RO must prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to JSRRC, or any other appropriate federal authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  Specifically, the RO must verify if the USS FIFE (DD 991) engaged in combat, cruise missile strike operations against Iraq in 1991, and if the unit as a whole, including all embarked crewmembers, was awarded the Combat Action Ribbon.  If they are unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file.  

4.  Thereafter, Veteran must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The RO must provide the examiner with a summary of any verified stressors, including whether the Veteran served in combat and the nature and circumstances of such combat service.  The examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in any currently or previously psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is rendered, the examiner must indicate whether that diagnosis is related to the Veteran's in-service stressors that are related to his fear of hostile military or terrorist activity. 

Additionally, the examiner must opine as to whether any psychiatric disorder found or previously diagnosed in the record, other than PTSD, is causally or etiologically related to the Veteran's military service, to include as due to any verified incident during service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


